Citation Nr: 1103501	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of tinnitus, currently rated 10 percent disabling.

2.  Entitlement to an earlier effective date, earlier than March 
15, 2007, for the grant of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss 
disability.

4.  Entitlement to service connection for residuals of an injury 
to the lumbar spine, status post laminectomy and fusion, with 
peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1956 to May 1961.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The appellant was scheduled for a Travel Board hearing in June 
2010 and he did not appear.  

The Board notes that service connection for peripheral vestibular 
disorder was denied in a rating decision of June 2008.  The 
appellant disagreed with the decision in November 2008.  A 
Statement of the Case was issued in September 2009 and was mailed 
out to the appellant that same month.  The appellant submitted a 
VA Form 9 in January 2010.  However, in it he specifically stated 
he was appealing the issues in the Statement of the Case and 
Supplemental Statement of the Case of January 2010.  These are 
the issues listed on the title page.  Accordingly, the appellant 
did not perfect an appeal as to the issue of service connection 
for peripheral vestibular disorder and the issue is not before 
the Board.

Service connection for a back disability was denied in a rating 
decision of January 2006.  In August 2006, the appellant 
disagreed with the decision.  In September 2007, the appellant 
submitted a statement requesting a VA examination for his back.  
In March 2008, the RO readjudicated the claim as a request to 
reopen and denied the appellant's request to reopen the claim for 
service connection for a back disability.  Later that same month, 
the RO issued a deferred rating noting that the issue of service 
connection for a back disability had been pending since the 
appellant's disagreement of August 2006 with the January 2006 
denial.  In December 2009, the RO issues a Supplemental Statement 
of the Case addressing the issue on the merits.  Considering 
these facts, the Board finds that the issue of service connection 
for a back disability was pending since August 2006 and is not a 
request to reopen.  The issue has been characterized as such on 
the title page.

The issue of entitlement to service connection for bilateral 
hearing loss disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.

2.  Prior to March 15, 2007, there was no claim, informal claim, 
or intent to file a claim for service connection for tinnitus.

3.  Residuals of an injury to the lumbar spine, status post 
laminectomy and fusion, with peripheral neuropathy were not 
manifest in service and arthritis was not manifest within one 
year of discharge and are otherwise unrelated to service.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an effective date prior to March 15, 2007, 
for a grant of service connection for tinnitus, have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.400 (2010). 

3.  Residuals of an injury to the lumbar spine, status post 
laminectomy and fusion, with peripheral neuropathy was not 
incurred in or aggravated during service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. § 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for a higher initial rating for tinnitus and an 
earlier effective date for the grant of service connection for 
tinnitus, this claim arises from the Veteran's disagreement with 
the initial rating and effective date assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has 
elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as a disability rating) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

As to the claim for service connection for a back disability, in 
an August 2005 letter, the RO notified the Veteran of the 
evidence needed to substantiate the claim for service connection 
for a back disability.  The letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claims, in the June 2008 letter.

Contrary to VCAA requirements, some of the Dingess-compliant 
notice in this case was provided after the initial adjudication 
of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  The timing deficiency was cured by readjudication of 
the claim in a January 2010 statement of the case and a January 
2010 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  

The Board notes that the Veteran has not been afforded a VA 
examination with regard to the claim for service connection for a 
back disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that VA must provide a medical examination 
when there is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. In this case, there is 
no reliable lay or medical foundation to support the claim of 
service connection for PTSD other than lay assertion.  Therefore, 
the evidence on file is adequate to render a decision as to this 
aspect of the appeal and an examination is not necessary.

As well, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claim that has not been 
obtained.  Therefore, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


Legal Criteria and Analysis

Rating for Tinnitus

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Service connection for tinnitus was established in April 2007, 
and the RO assigned a 10 percent disability evaluation under 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2010).  The appellant 
appealed the assignment of the 10 percent rating. 

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is 
limited to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  In this case, 
the appellant has been assigned a 10 percent rating for tinnitus.  
This is the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis 
upon which to award an increased schedular evaluation for 
tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Earlier effective date - Tinnitus

Unless specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore.  38 U.S.C.A. § 
5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day following 
the date of discharge or release if application therefor is 
received within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  This statutory provision 
is implemented by a regulation which provides that the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400 (2010).

A specific claim in the form prescribed by the Secretary of the 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA may be considered an informal 
claim.  Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  When an 
application for disability compensation is received within one 
year of the date of the veteran's discharge or release from 
service, the effective date of such award shall be the day 
following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 
2002).

The appellant is seeking an earlier effective date, earlier than 
March 15, 2007, for the grant of service connection for tinnitus. 

Service connection for tinnitus was granted via a rating decision 
of April 2007, effective March 15, 2007, the date of the VA 
examination.  The appellant, in a Notice of Disagreement received 
in June 2007, stated he had been diagnosed with tinnitus as early 
as August 2005.  

A review of the record shows that the appellant filed a claim for 
service connection for a back disability and bilateral hearing 
loss disability which was received by the RO in July 2005.  As 
part of the development of the claim, the RO ordered a VA 
audiological examination which was conducted on March 15, 2007.  
At the time of the March 2007 VA examination, the appellant 
reported tinnitus since service.  The examiner diagnosed the 
appellant with tinnitus and provided a nexus opinion stating that 
tinnitus is at least as likely as not related to military 
service.  Consequently, the RO granted service connection for 
tinnitus in a rating decision of April 2007.  Stated differently, 
although there was no claim for service connection for tinnitus, 
the AOJ recognized a potentially favorable issue and granted a 
benefit.

Here, the appellant has appelaed for an earlier effective date.  
After a careful review of the evidence of record the Board finds 
that there is no basis on which to grant an effective date 
earlier than March 15, 2007 for the grant of service connection 
for tinnitus.  Prior to March 15, 2007, there was no claim, 
informal claim or intent to file a claim for service connection 
for tinnitus.See 38 U.S.C.A. § 5110.  Indeed, while the appellant 
filed a claim for service connection for hearing loss disability 
in July 2005, the claim did not include the issue of tinnitus.  
In fact, a review of the record shows that the appellant did not 
file an informal or formal claim for service connection for 
tinnitus at any time.  Rather, the RO granted service connection 
based on the March 2007 VA examiner's opinion finding a nexus 
between tinnitus and service.  Prior to March 15, 2007, the 
record is completely silent for any claims, informal claims, 
allegations or complaints of tinnitus by the appellant.  As such, 
there is no basis on which to grant an earlier effective date, 
earlier than March 15, 2007.  

The Board acknowledges the appellant's argument in the NOD 
received in June 2007 that he was diagnosed with tinnitus as 
early as August 2005.  However, even if such diagnosis were of 
record, medical evidence alone does not establish an intent by a 
veteran to file a claim for compensation.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) ("The mere presence of the medical 
evidence does not establish an intent on the part of the 
[claimant] to seek . . . service connection. . . .").  The fact 
that tinnitus may have been diagnosed prior to March 15, 2007 
would not automatically provide for an earlier effective date.  
See LaLonde v. West, 12 Vet. App. 377, 382 (1999).  

In sum, in the instant case, the RO granted service connection 
for tinnitus on the basis of the March 2007 VA examiner's 
findings and opinions.  There is nothing in the record which can 
be considered a claim, informal claim or intent to file a claim 
for service connection for tinnitus prior to March 15, 2007.  
Therefore, an earlier effective date may not be assigned.  
Accordingly, an effective date earlier than March 15, 2007, for 
the award of service connection for tinnitus is denied.
 
Service Connection

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(2009).

In addition, the law provides that, where a veteran served ninety 
days or more of active service and organic diseases of the 
nervous system become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.

The appellant seeks service connection for residuals of a lumbar 
spine injury status post laminectomy and fusion with peripheral 
neuropathy.  He alleges that he hurt his back in service and has 
a current back disability attributable to service.  

Service treatment records are completely silent for any 
complaints of or treatment for back problems or a back injury.  A 
separation physical of May 1961 noted the appellant's spine as 
normal.  In the accompanying report of medical history of May 
1961, the appellant denied arthritis and any bone, joint or other 
deformity.  

Post service treatment records show that the appellant first 
sought treatment for his back in 1974 after an injury.  Indeed, 
private treatment records of April 1974 show that the appellant 
sought treatment for his back after having injured his back.  At 
the time, he denied any history of any previous back problems or 
back injuries.  He was diagnosed with acute lumbosacral strain.   

Thereafter, private records show he was diagnosed with 
lumbosacral arthritis in February 1983 which had been followed 
for the past several years.  Records of March 1983 show the 
appellant complained of low back pain and reported he had been 
involved in a one car accident in 1978 in which he was thrown 
out.  He was diagnosed with lumbosacral arthritis.  Records of 
April 1984 note the appellant underwent a diskectomy in 1974 and 
a spinal fusion in 1983.  Records of May 1984 note a reported 
history of initial back problems following an injury in 1974.  
Records of December 1990 show the appellant reported intermittent 
low back pain since 1973.  A letter of November 1996 from the 
appellant's private physician Dr. A.M., states that the appellant 
first had back problems in 1974.  Records of March 1998 reveal 
the appellant reported a long history of chronic back pain since 
1974.  Records of July 2000 note the appellant reported back 
problems starting in 1974.  Similarly records of August 2000, 
show the appellant reported his back problems started in 1974.  

VA outpatient treatment records of July 2005 and September 2005 
show the appellant reported back pain since 1974 after a back 
injury while lifting something heavy.  

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
residuals of a back injury status post laminectomy and fusion 
with peripheral neuropathy, including lumbosacral strain and 
arthritis.  A chronic back disability is not shown in service, 
and arthritis is not shown within the initial post separation 
year.  Continuity of symptomatology is not shown as the appellant 
denied recurrent back pain on separation examination and there 
are no documented complaints or abnormal findings for more than 
12 years after service separation.  Indeed, more than just a 
silence in the record for many years after separation, the record 
shows the appellant denied any back trouble at separation from 
service.  Moreover, the separation physical showed the 
appellant's back was normal at separation.  Further, the 
appellant denied any prior injury to or trouble with the back in 
1974 when first seeking treatment for a back injury.  

The appellant is competent to state that he had back pain in 
service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
his suggestion that his current back disability, lumbosacral 
strain and/or lumbosacral arthritis are related to an injury in 
service is not competent evidence.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
etiology of degenerative joint disease and peripheral neuropathy 
and lumbosacral strain is sufficiently complex that it does not 
lend itself to the opinion of a lay person.  Therefore, the 
appellant's opinion has diminished probative value.

Also, the Board finds that the appellant's report of a back 
injury in service is not credible in view of the silent service 
treatment records, his denial of any back trouble at separation 
and the normal findings on separation, but more significantly, 
his consistent initial reports of an initial injury to the back 
in 1974.  Indeed, as the evidence delineated above shows, the 
appellant consistently reported that he first injured his back in 
1974.  Significantly, as noted, when seeking treatment for his 
back injury in April 1974, he denied any prior history of back 
problems or a prior back injury.  The Board finds the appellant's 
statements while seeking treatment to be far more credible than 
his current assertions of an injury in service and back pain 
since then.  This coupled with the 12 years silence in the 
record, his denial of any back problems at separation and the 
normal findings on separation physical weighs against the 
credibility of his statements.  Indeed, the appellant has proven 
to be a inconsistent historian and his recent recounting of an 
injury to the back and pain in the back since service are found 
not to be credible.

In addition, there is no competent evidence linking any abnormal 
back pathology or peripheral neuropathy, to service.  The 
appellant has not submitted any competent evidence establishing a 
link between any current abnormal back pathology and any injury 
in service.  

Accordingly, service connection is not warranted on a direct 
basis, presumptive basis, or based on continuity of 
symptomatology.  The claims for service connection for residuals 
of a lumbar spine injury status post laminectomy and fusion with 
peripheral neuropathy, including lumbosacral strain and 
lumbosacral arthritis are denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for tinnitus, is denied.

An effective date earlier than March 15, 2007, for the award of 
service connection for tinnitus is denied.

Service connection for residuals of an injury to the lumbar 
spine, status post laminectomy and fusion, with peripheral 
neuropathy, including lumbosacral strain and lumbosacral 
arthritis is denied.  


REMAND

The appellant seeks service connection for bilateral hearing loss 
disability.  After a careful review of the evidence of record, 
the Board finds that additional development is needed prior to 
deciding the appellant's claim.  

The appellant was afforded a VA examination in March 2007.  At 
the time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
65
70
LEFT
20
25
65
65
70

Speech recognition scores were 32 in the right ear and 64 in the 
left ear.  The appellant was diagnosed with mild to severe 
sensorineural hearing loss at 500-4000 Hz in the right ear, and 
mild to severe high frequency sensorineural hearing loss at 1500-
4000 Hz.  

At the time of the examination, the appellant reported he served 
as a jet aircraft mechanic in service and reported noise exposure 
from jet engine noise.  He indicated he used earplugs.  He denied 
any occupational noise exposure.  He reported a history positive 
for head trauma without concussion or fracture.  The examiner 
opined that hearing impairment is less likely than not related to 
military noise exposure.  She reasoned that the appellant had 
normal thresholds measured at separation from service in May 
1961.  

The Board notes that the March 2007 VA examiner opined that 
bilateral hearing loss disability was less likely than not due to 
noise exposure in service and referenced the normal audiological 
findings in service as the reason for the negative nexus opinion.  
However, the Board notes that while the examiner accepted 
acoustic trauma in service for purposes of tinnitus, she did not 
explain the effect of this acoustic trauma in service on the 
appellant's hearing.  Moreover, the examiner did not provide a 
reason for the appellant's current hearing loss.  Indeed, she did 
not specify any other noise exposure post-service, in fact, she 
noted that post-service noise exposure had been denied.  In sum, 
the examiner provides no explanation for the appellant's current 
hearing loss disability.  Therefore, the Board finds that a 
remand is necessary to obtain a better medical opinion regarding 
the etiology of the current bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

The RO should forward the claim file to the 
March 2007 examiner, or if the March 2007 
examiner is not available, to an available VA 
examiner and request that they provide an 
opinion as to the etiology of the appellant's 
bilateral hearing loss disability.  The examiner 
should provide an opinion as to whether the 
current bilateral hearing loss disability is due 
to noise exposure in service or whether such an 
etiology is unlikely.  The examiner should note 
that noise exposure in service has been 
accepted.  A complete rationale for any opinion 
rendered must be provided.  If the examiner 
finds that the current bilateral hearing los 
disability is not due to noise in service, the 
examiner must state why.  The examiner must 
provide reasoning.  The claim file must be made 
available to the examiner.  


If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


